This “Corrected Notice of Allowability” is being mailed in view of IDS filed 6/9/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-8, and 10-14 are presented for examination.
Claims 1, 3, 4, 8, and 10-11 are amended. 
Claims 2, and 9 are canceled.

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 8 paragraphs 2 – page 12, filed April 6, 2021, with respect to claims 1, 3-8, and 10-14 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 1, 3-8, and 10-14 have been withdrawn.

Allowable Subject Matter
Claim(s) 1, 3-8, and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-8, and 10-14 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1,  and 8 … the first mapping relationship being a mapping relationship from internet protocol IP flows to quality of service QoS flows, the second mapping relationship being a mapping relationship from QoS flows to data radio bearers DRBs, and the RRC message comprising a target mapping rule; and determining, according to the RRC message, the mapping rule of the second mapping relationship, as the target mapping rule, wherein before receiving the first RQI sent by the network device, the method further comprises: receiving a second downlink data packet sent by the network device, the second downlink data packet comprising a second RQI that is a second preset value; activating, according to the second preset value, a first reflective QoS to update the first mapping relationship, and … and in combination with other limitations recited as specified in claims 1, and 8.
In claim 5 … a second reflective QoS indication RQI that is a second preset value, the second preset value being used to indicate the terminal device to activate a first reflective QoS to update a first mapping relationship, and activate a second reflective QoS to update a second mapping relationship, the first mapping relationship being a mapping relationship from internet protocol IP flows to quality of service QoS flows, the second mapping relationship being a mapping relationship from QoS flows to data radio bearers DRBs, the updating the first mapping relationship comprising determining the first mapping relationship of the second downlink data packet as the first mapping relationship of a second uplink data packet, and the updating the second mapping relationship Page 3 of 13U.S. Appl. No. 16/626,753Attorney Docket No. 088670.20118 Office Action Response comprising determining the second mapping relationship of the second downlink data packet as the second mapping relationship of the second uplink data packet; receiving the second uplink data packet sent by the terminal device; and sending a first downlink data packet and an radio resource control RRC message to the terminal device, after determining the first mapping relationship of the second uplink data packet is correct, the first downlink data packet comprising a first RQI that is a first preset value, the first preset value being used to indicate that the terminal device keeps an activation state of the first reflective QoS, the RRC message comprising a target mapping rule, and the target mapping rule being used to indicate the terminal device to determine the mapping rule of the second mapping relationship as the target mapping rules… and in combination with other limitations recited as specified in claim 5.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chang (US Pub. No.: 2020/0100136) discloses a method performed in UE, comprising: receiving from a base station a QoS flow configuration contained in an RRC message, wherein the QoS flow configuration comprises a QoS flow identifier and at least one of the following identifiers: a PDU session identifier associated with a QoS flow indicated by the QoS flow identifier, a DRB identifier associated with the QoS flow indicated by the QoS flow identifier, an SDAP identifier associated with the QoS flow indicated by the QoS flow identifier, and an identifier of a default DRB associated with the QoS flow indicated by the QoS flow identifier; determining whether the QoS flow identifier is a part of a current UE configuration; and if the QoS flow identifier is not a part of the current UE configuration, adding, in art RRC layer, the QoS flow indicated by the QoS flow identifier, and indicating to an upper layer the addition of the QoS flow through the QoS flow identifier and the at least one associated identifier; if the QoS flow identifier is a part of the current UE configuration, modifying, in the RRC layer, the QoS flow indicated by the QoS flow identifier, and indicating to the upper layer the modification of the QoS flow through the QoS flow identifier and the at least one associated identifier that are received. The present disclosure further provides a corresponding method performed in a base station, as well as corresponding UE and a corresponding base station.
Palat (US Pub. No.: 2021/0112459) discloses apparatuses for quality of service (QoS) flow to data radio bearer (DRB) mapping override bits. An apparatus of a user equipment (UE), includes one or more data storage devices, and one or more processors operably coupled to the one or more data storage devices. The one or more data storage devices are configured to store data corresponding to mapping of QoS flows to data radio bearers. The one or more processors are configured to map one or more QoS flows to a DRB in an uplink (UL) responsive to receipt, by the UE from a cellular base station, of a user plane packet in a downlink (DL) through the DRB if an override bit of the user plane packet indicates that reflective mapping should apply.
Jheng (US Pub. No.: 2018/0324631) discloses an apparatus receives a downlink data packet and determines a service data flow associated with the downlink data packet. The apparatus extracts, from the downlink data packet, a Non-Access Stratum (NAS) Reflective QoS Indication (RQI) indicator that instructs the UE to map a service data flow to the QoS flow. The apparatus further extracts, from the downlink data packet, a Quality of Service (QoS) flow identifier identifying a QoS flow. The apparatus generates a first NAS mapping that maps the service data flow to the QoS flow, in response to a determination that the service data flow is not mapped to the QoS flow at the apparatus. The apparatus further transmits, in accordance with the first NAS mapping, an uplink data packet associated with the service data flow through the QoS flow.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469